IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


BAC HOME LOANS SERVICING, LP          : No. 752 MAL 2014
F/K/A COUNTRYWIDE HOME LOANS          :
SERVICING, LP,                        :
                                      : Petition for Allowance of Appeal from the
                     Respondent       : Order of the Superior Court
                                      :
                                      :
            v.                        :
                                      :
                                      :
KENT GUBRUD,                          :
                                      :
                     Petitioner       :


                                   ORDER


PER CURIAM

      AND NOW, this 12th day of December, 2014, the Petition for Allowance of

Appeal is DENIED.